Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 23 April 1810
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy, April 23 18010

I this day received your kind Letter of the 17th. I know not any thing which would give me more pleasure than accepting your kind invitation. I had anticipated the pleasure of making you a visit this Spring, with the hope of improveing my Health, and invigorating my Spirits by the hospitable greetings of my dear Sister and Friends. I had find upon this month, but have had a Series of Sickness in my family for Six weeks past, first your Thomas’s three children were all down at once. the Baby we feard we Should lose before they recoverd I was myself voilently Seizd, and confined to my chamber three weeks. then mrs S Adams was taken Sick with a slow vomitting.....and before she left her Room, mr T B Adams was taken Sick, with a rhumatic fever, of which he is now so ill as to be confined to his Chamber and Bed chiefly, with Blisters Bleading, and a partial Salivation, his head extreemly painfull, and much agitated and distresst universally. you will readily Suppose that I have laid aside all thoughts of leaving home under these circumstances—but in the midst of my afflictions I have my comforts to lighten the load, and remind me that the Same hand which wounds an can sooth dispence blessings. two days since, we received Letters from St Petersburgh of the 28 of Novbr informing us of the Health and of our dear Children, whose lives had been graceously preserved through many dangers and perils of winds and tempests which they encounterd the last month of their Voyage—upon the 5 of Novbr Mr Adams was presented to the Emperor, and very flatteringly received. William writes—mr Adams makes his first communications to the President upon this Subject. there are no end to the lies and falshoods which are circulated here by British  bathyers and to discredit this mission, merely because Russia is at War with Britain, and in alliance with France. in a pamphlet publishd at N york call’d the Crisis, they assert that, mr Adams was the bearer of dispatches to Bonaparte, that mr. Jackson would not be received by our government, a very curious way of making communications when we have a minister in France, and when Jackson had not arrived in the Country untill after mr Adams had sailed from America—what could our Government  promise themselves by refusing  mr Jackson if he had really been empowerd to accommodate our differences! was there one benefit they could expect to obtain by a war with England? certainly not. their whole object appears to me to be a perfect Nutrality with both France and England if possible without hazarding the independence of the Country—to suffer wrong rather than to do wrong, for this the President is reviled, and his good evil spoken of. our Legislatures pass Sed seditious resolutions and resolves, and rise up against the national government. the late Elections however Show that such , is not the Sense of the Majority of the people—give me a government even tho in Some respects it may not be the Best, rather than anarchy and confusion—but politicks avaunt—
Brother and Sister Cranch are well. Mrs Norten has had the measles in her family and Sister Cranch in hers. I hope it will not attack ours yet, as with domesticks and Children we have Seven in family to have it— I will not relinquish the hope of visiting you, altho I cannot fix any date. with Love respect &c in which my family all join I am dear Sister / affectionatly / yours
Abigail Adamsa Letter from mrs Smith to day  all well
24 mr Adams had a very bad night high fever and great pain cannot hear the least Noise. I wish Haverhil was so near that I could send Abigail  to her Grandmother
